UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):October 15, 2014 BMW VEHICLE OWNER TRUST 2014-A (Exact Name of Issuing Entity as specified in Charter) BMW FS SECURITIES LLC (Exact Name of Depositor and Registrant as specified in Charter) BMW FINANCIAL SERVICES NA, LLC (Exact Name of Sponsor as specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 333-182371-02 333-182371 47-2060311 22-2013053 (Commission File Number) (IRS Employer Identification No.) 300 Chestnut Ridge Road, Woodcliff Lake, New Jersey 07677 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (201) 307-4000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. Bingham McCutchen LLP has been retained by the Registrant as counsel for its Registration Statement on Form S-3 (Commission File No. 333-182371) in connection with various transactions.Legal opinions by Bingham McCutchen LLP and Richards, Layton & Finger, P.A. to be incorporated into the Registration Statement are attached hereto as Exhibit 5.1, Exhibit 5.2 and Exhibit 8.1. Item 9.01.Financial Statements and Exhibits. (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits: Opinion of Bingham McCutchen LLP as to legality (including consent of such firm). Opinion of Richards, Layton & Finger, P.A. with respect to due authorization, enforceability and legality (including consent of such firm). Opinion of Bingham McCutchen LLP as to certain tax matters (including consent of such firm). Consent of Bingham McCutchen LLP (included in Exhibit 5.1 and Exhibit 8.1). Consent of Richards, Layton & Finger, P.A. (included in Exhibit 5.2). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. BMW VEHICLE OWNER TRUST 2014-A By: BMW Financial Services NA, LLC, as Administrator By: /s/ Stefan Glebke Name: Stefan Glebke Title:Treasurer By: /s/ Ritu Chandy Name: Ritu Chandy Title:Vice President – Finance & CFO BMW FS SECURITIES LLC By: BMW Financial Services NA, LLC, as Managing Member By: /s/ Stefan Glebke Name: Stefan Glebke Title:Treasurer By: /s/ Ritu Chandy Name: Ritu Chandy Title:Vice President – Finance & CFO Dated: October 15, 2014
